


110 HR 5535 IH: Peace Corps Reauthorization Act of

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5535
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mr. Farr (for
			 himself, Mr. Shays,
			 Mr. Honda,
			 Mr. Walsh of New York,
			 Mr. Petri, and
			 Ms. McCollum of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Peace Corps Act to provide continued funding
		  for the Peace Corps, to increase the readjustment allowance for returning Peace
		  Corps volunteers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Reauthorization Act of
			 2008.
		2.Funding for the
			 Peace CorpsSection 3(b)(1) of
			 the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended—
			(1)by striking
			 and; and
			(2)by inserting
			 before the period at the end the following: , $400,000,000 for fiscal
			 year 2009, $500,000,000 for fiscal year 2010, $600,000,000 for fiscal year
			 2011, and $700,000,000 for fiscal year 2012.
			3.Readjustment
			 allowance for Peace Corps volunteersSection 5(c) of the Peace Corp Act (22
			 U.S.C. 2504(c)) is amended, in the first sentence, by striking
			 $125 and inserting $225.
		
